Citation Nr: 9902850	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disorder, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1977 to 
December 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, granted 
service connection for a left ankle disorder and assigned a 
10 percent disability rating.  That rating decision also 
granted service connection for left ear hearing loss at a 
noncompensable (0%) disability level, and denied service 
connection for a right ankle disorder and right ear hearing 
loss.  

This case was remanded by the Board in August 1998 to ensure 
full compliance with due process requirements, specifically, 
to schedule the appellant for a hearing before a traveling 
member of the Board.   


REMAND

In June 1996, the appellant filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans Appeals at the RO (Travel 
Board Hearing), and in Washington, DC.  In November 1996 the 
veteran filed another VA Form 9 which indicated his desire to 
appear only at a Travel Board Hearing before a member of the 
Board.  Finally, the appellant submitted still another VA 
Form 9 in November 1996 in which he indicated that he desired 
a hearing before a RO hearing officer.  The appellant was 
accorded a hearing before a RO hearing officer in February 
1997.  The appellant did not withdraw his request for 
personal hearings before a member of the Board.

Following the Boards remand, a response from the veteran, 
dated May 20, 1998, was associated with the claims folder.  
He indicated that he wanted a Travel Board Hearing in 
addition to a Central Office Hearing (before a member of the 
Board sitting in Washington, DC).

Pursuant to the Boards August 1998 remand, by letter dated 
September 11, 1998, VA proposed to conduct the requested 
Travel Board Hearing using videoconferencing techniques 
on October 28, 1998.  A form was included for the veterans 
response.  By written statement dated September 12, 1998, the 
veteran requested a Board Videoconference Hearing in lieu of 
the Travel Board Hearing and asked to be apprised of the date 
and time of the hearing.  However, on September 29, 1998, the 
veteran completed the response form regarding the October 28, 
1998, hearing by checking the box marked I decline this 
video hearing, and prefer to wait for a future visit by a 
member of the Board . . . .  The veteran added in his own 
writing, [p]lease reschedule--I have doctor apt. at VA 
hosp. on this date 10-28-98.

By letter dated October 16, 1998, the Board Videoconference 
Hearing was rescheduled for November 23, 1998.  Again, the 
veteran was requested to complete the response form which, in 
part, served as a waiver of his rights to an in person 
Board hearing.  If he wanted to accept the hearing, he was 
asked to sign and return the form.  The letter stated [i]f 
we do not receive your response by November 5, 1998, we will 
cancel this hearing and will keep you on the hearing schedule 
for a future visit by a Board member.  The veteran did not 
complete and return the form.

A report of contact dated November 5, 1998, indicated that 
the RO had called the veterans place of work and had been 
told that the veteran was in the hospital for back surgery.  
Attempts to call again several days later were unsuccessful.  
The veteran failed to report for the Board Videoconference 
Hearing on November 23, 1998.

As the veteran still has not been afforded the requested 
hearing and as the evidence of record reveals that the 
veteran likely had good cause for failing to report for the 
scheduled November 23, 1998, Board Videoconference Hearing, 
another attempt must be made to schedule the hearing.

The Board notes that numerous attempts have been made by VA 
to schedule the veteran for his requested hearing.  The 
United States Court of Veterans Appeals (hereinafter the 
Court) has held, in Wood v. Derwinski, 1 Vet.App. 190 (1991), 
that a claimant is to assist VA in developing factual data 
that may be necessary in adjudicating his or her claim.  The 
Court specifically pointed out that "[t]he duty to assist is 
not always a one-way street."  Wood, supra, at 193.  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a Travel Board or Board Videoconference 
hearing.  The RO should contact the 
appellant at his last known address of 
record and through his representative and 
provide notice of the hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
